Citation Nr: 1746462	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  14-14 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

2. Entitlement to service connection for a heart condition (also claimed as cardiac bypass).

3. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


REMAND

The Veteran served on active duty from March 1962 through February 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared at a videoconference hearing with the undersigned Veterans Law Judge (VLJ) in November 2016.  A transcript is of record.

In March 2017, the Board remanded the above-listed issues for further evidentiary development.  As discussed below, though the requested development was completed, it was not completed adequately.  The matter must be remanded for full compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The March 2017 remand directives instructed the RO to issue the Veteran an SOC with regard to his claims for service connection for heart problems (also claimed as cardiac bypass) and hypertension.  The record does not reflect the RO ever issued a SOC.

Further, the March 2017 remand directives instructed the RO to perform any development deemed necessary to adjudicate the Veteran's claim for a TDIU, to include providing him examinations of his knees so proper disability ratings can be assigned.  It does not appear any development was conducted to develop the Veteran's claim for a TDIU.  Although the Veteran has submitted several statements from private physicians asserting he is totally unemployable, these opinions consider all of the Veteran's disabilities, not solely his service-connected disabilities.  As the Veteran has not been afforded a VA examination since August 2011, over six years ago, the Board finds that, on remand, the Veteran should be afforded appropriate examination to determine the functional impact of his service-connected disabilities on his ability to secure or follow a substantially gainful occupation.

In a June 2017 statement, the Veteran informed the RO that he had a Medicare plan through a private insurer.  He provided information to the RO to obtain his Medicare records.  Therefore, as these records contain potentially pertinent information regarding the claims on appeal, they will need to be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file all the Veteran's Medicare records.

2. Obtain and associate with the claims file all VA outpatient treatment records from the Gainesville VAMC and all associated clinics from June 2017 to the present.

3. Only after the above development has been completed to the extent possible, schedule the Veteran for a VA examination to determine the functional impact of his service-connected disabilities upon his ability to secure or follow a substantially gainful occupation (consistent with his education, training, and occupational experience).

4. Then, readjudicate the claim for TDIU.  If benefits are denied, provide a supplemental statement of the case to the Veteran and his representative.

5. Send the Veteran an SOC with respect to the issues of entitlement to service connection for a heart condition and hypertension.  These claims will be considered by the Board only if a timely appeal is filed.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



